DETAILED ACTION

1. This communication is in response to the amendment filed on  filed on 01/21/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
  1a. Status of the claims: 
       Claims 5, 11, 16, and 20 and canceled.
       Claims 1, 9, 12 , and 17 are amended.
       Claims 1-4, 6-10, 12-15, and 17-19 are pending.
Response to Arguments
2. Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.

A, Applicant argues that the cited references do not teach the amended limitations “a convention over configuration approach to store information as a Domain Specific Language ("DSL")” and “dependencies notifiers to subscribe the consumer to the multi-tenant cloud applications ,” as recited in claim 1 (Remarks, pages 8-9). 

In response to A, Applicant’s argument has been considered but it is not convincing because the cited references teach the claim limitations.  First, the combination of Maximilien and Morgan discloses “a convention over configuration approach to store information as a Domain Specific Language ("DSL").”  Maximilien  discloses in paragraph [0104] a repository 352 stores application such as Domain Specific Language (DSL) ( where repository 352 is equated to plan configuration data store); Domain Specific Language (DSL) is disclosed in  paragraph [0112] as an application. Morgan discloses in paragraph [0221] the data storage of a Configuration Management is using common data over configuration. A disclosure that is in light of the specification that discloses in paragraph [0050] convention name has the meaning of application name that is an information about the application. The other limitation is dependencies notifiers that is disclosed by Lawson in claim 11, fig 12 and fig.13. The Examiner is pointing out that the amended limitations were previously claimed on canceled claims 11 and 5 respectively.  Therefore, the cited references still teach the amended limitation.

B, Applicant argues that  “the references do not disclose or suggest, taken alone or in any permissible combination, the claim limitation of  “SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service” that is now recited in claim 12,”  (Remarks, page 9). 

In response to B, Applicant’s argument has been considered but it is not convincing because in addition of was stated in section A. The remaining  limitation is the limitation of canceled claim 9. Bandyopadhyay teaches the claim limitation of  “a SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service. ” when teaching in paragraph [0025]  validity rules (authorization) being used for reusing by software as service based on application. Therefore, the cited references still teach the amended limitation.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1-4, 6-8, 10, 12-15, and  17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter “Yang”) (US 2017/0063615 A1),  in view of Chatterjee et al. (hereinafter “Chatterjee”) (US 2014/0075027 A1), in view of Lawson et al. (hereinafter “Lawson”) (US 9,459,925 B2), in view of  Bandyopadhyay  et al. (hereinafter “Maximilien”) (US 2010/0083222 A1), in view of  Maximilien et al. (hereinafter “Maximilien”) (US 2010/0083222 A1),  and further  in view of Morgan et al. (hereinafter “Morgan”) (US 2006/0241909 A1).  

Regarding claim 1, Yang discloses a system associated with a cloud computing environment, comprising: a unified provisioning service (a computer infrastructure system to provide services (Yang, [0005])), including:  

       a plan configuration data store, containing information (  a cloud infrastructure system having an online data storage that stored services and customer’s data ( the online data storage storing services and customer’s data is equated to the plan configuration data store) (Yang,[040])) that represents  a combined service for a plurality of multi- tenant cloud applications ( where multiple subscriptions for the same service using a processing module of  the cloud infrastructure system 100  ( a service handling multiple subscriptions at the same time is equated to multi-tenant cloud application)(Yang,[086])); and   

     a cloud platform provisioning framework, coupled to the unified provisioning service (framework 322 of a cloud infrastructure system combined with  Tenant Information System for provisioning services  (where the Tenant Information System providing services is equated to unified provisioning service (Yang, [0092])), including: 
  
      a computer processor ( processor (Yang, [0080])), and 
       computer memory ( a memory (Yang, [0080])), coupled to the computer processor, storing instructions that, when executed by the computer processor (instructions stored in a memory and executed by a processor  (Yang, [0080])) cause the cloud platform provisioning framework to:   (i) receive an indication of a subscription request for the combined service from a consumer via a Software as a Service ("SaaS") marketplace (a subscription order for a service order by a customer has information indicative of  the desired service  that is a  service provided by a Software as a Service (SaaS) where the desired service is associated with other services that are provided by a system shared by several organizations in a related community, where the order information received by the cloud infrastructure system 100 include information about the subscribed service (Yang, [0067];[0042])).  

           Yang does not disclose  (ii) access, responsive to the received indication, a dependent service framework of the unified provisioning service,    (iii) receive dependency subscription data from the unified provisioning service.

        Chatterjee discloses (ii) access, responsive to the received indication, a dependent service framework of the unified provisioning service (the subscription creation is done after a notification of the completion of the subscription order, and the subscription creation  depends also on the completion of the processing of the subscription order accessing a service administration support system (Chatterjee, [0179]-[0180]) where a notification of the processing of the completion of the processing of the subscription order is giving access to creation of the subscription (the processing of the subscription order is equated to dependent service and the service administration service support system is the service unified provisioning service; and the response to the notification is equated to an indication ),    (iii) receive dependency subscription data from the unified provisioning service ( receiving customer subscription order from the service administration support system (Chatterjee, [0181] ) the customer subscription order is  equated to the dependency subscription data).  
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chatterjee’s teachings with Yang’s teachings. One skilled in the art would be motivated to combine them in order to have a service depending on another service that starts after a notification is sent to other service stating that the service is  being processed by doing so the other service will start and will follow the service that is being processed.
 
         Yang in view of Chatterjee  do not disclose (iv) based on the dependency subscription data, use parent and dependencies notifiers to subscribe  the consumer to be the plurality of multi-tenant cloud applications.   

            Lawson discloses iv) based on the dependency subscription data, use parent and dependencies notifiers to subscribe  the consumer to be the plurality of multi-tenant cloud applications .   ( using a configuration controller in a cloud computing with a multi-tenant computing platform, notifications of subscriptions of services being done by a machine that calculates subscribed services in an order of dependency graph calculated by the configuration controller ( by calculating the subscribed services based on a dependency graph the services are being arranged based on the subscription dependency;  services in the multi-tenant platform is equated to multitenant applications) (Lawson, claim 11; Fig. 12 and 13)).  The Examiner is pointing out the amended limitations were previously claimed on canceled claims 11 and 5 respectively.

             It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Lawson’s teachings with Yang’s teachings in view of Chatterjee’s teachings . One skilled in the art would be motivated to combine them in order to have services  being connected using a graph dependency  where the subscriptions of services are done by using configuration controller that calculated the subscription of services based on the dependency graph by doing the dependent service will be subscribed when the service they depend on is subscribed.  
 
           Yang in view of Chatterjee  and in view of Lawson do not disclose using a convention over configuration approach that stores information as a Domain Specific Language ("DSL"). 

            Maximilien discloses configuration approach that  stores information as a Domain Specific Language ("DSL") (a repository 352 stores application such as Domain Specific Language (DSL) ( where repository 352 is equated to plan configuration data store) (Maximilien [0104]) The Domain Specific Language is disclosed in  paragraph [0112] as an application ).   

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Maximilien’s teachings with Yang’s teachings, in view of Chatterjee’s teachings, and in view of Lawson’s teachings. One skilled in the art would be motivated to combine them in order to store information such as Domain Specific Language in a repository of a cloud computer network by doing so uploading time for a second network application will be faster because the primary application needed by the secondary application is already stored in the cloud computer storage and time for uploaded it is saved.

           Yang in view of Chatterjee,  in view of Lawson, and in view of Maximilien do not disclose using a convention over configuration approach that stores information. 

            Morgan discloses using a convention over configuration approach that stores information (the data storage of a Configuration Management is using common data over configuration (Morgan, [0221])).   

              It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Morgan’s teachings with Yang’s teachings, in view of Chatterjee’s teachings, in view of Lawson’s teachings, and in view of Maximilien’s teachings. One skilled in the art would be motivated to combine them in order to use the common data in a configuration management storage over configuration information by doing so the access of the frequently read configuration data will be faster. 

Regarding claim 2, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 1; in addition, Yang discloses wherein the subscriptions are associated with applications to be executed in a microservice-based cloud computing environment ( services disclosed are services that can customized a database cloud service in a cloud service infrastructure (Yang, [0048])).     

Regarding claim 3, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 1, in addition, Yang discloses wherein the received subscription request comprises selection of a combined service tile in the SaaS marketplace by the consumer ( selection of provisioning resource services including a desired service being done using a Software as a Service (SaaS) where the desired service is associated with other services that are provided by a system shared by several organizations in a related community, where the order information received by the cloud infrastructure system 100 include information about the subscribed service (Yang, [0180];[0042])).  

Regarding claim 4, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 1, in addition, Yang discloses wherein the cloud platform provisioning framework includes a user account and authorization service ( login is required for user to access services (Yang,[0208]; [0100])).   

Regarding claim 6, Yang, Chatterjee, Lawson, and Morgan disclose the system of claim 1.

        Chatterjee discloses further comprising: the unified provisioning service, including: the dependency service framework, and a unified provisioning user interface application coupled to the dependency service framework. 

         Chatterjee discloses further comprising: the unified provisioning service, including: the dependency service framework (the processing of the subscription order that is equated to dependent service   is provided by the service administration service support (Chatterjee, [0181])), and a unified provisioning user interface application coupled to the dependency service framework (the administration service support system that is the service unified provisioning service is providing the system support for processing the subscription order  using a front-end interface (Chatterjee, [0181] ); the front-end interface is explicitly disclosed in [0055]). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chatterjee’s teachings with Yang’s teachings, in view of Lawson, in view of Maximilien’s teachings, and in view of Morgan. One skilled in the art would be motivated to combine them in order to have a service depending on another service started after a notification is sent to second service stating the first service being processed by doing so the second service will start when will follow the first service.
   
Regarding claim 7, Yang, Chatterjee, Lawson, Maximilien,  and Morgan disclose the system of claim 6.

        Yang does not disclose wherein the dependency service framework further includes: a dependency configurator, a dependency subscriber coupled to the dependency configurator, and a dependency user interface generator coupled to the dependency configurator.

         Chatterjee discloses wherein the dependency service framework further includes: a dependency configurator ( a system disclosed is modeling the primary order that is a process by the processing service that processes orders (Chatterjee, [0181] )), a dependency subscriber coupled to the dependency configurator (  a service order is being modeled by a modeling service  ( the modeling service for an service order is equated dependency configurator (Chatterjee, [0181])), and a dependency user interface generator coupled to the dependency configurator (a subscription order being created by using a front-end interface ( subscription order being generated is equated to a subscription order being created) (Chatterjee, [0181]); the front-end interface is explicitly disclosed in [0055]).    

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chatterjee’s teachings with Yang’s teachings, in view of Lawson, in view of Maximilien’s teachings, and in view of Morgan. One skilled in the art would be motivated to combine them in order to have a service depending on another service started after a notification is sent to second service stating the first service being processed by doing so the second service will start when will follow the first service.
Regarding claim 8, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 7, in addition, Yang discloses wherein the unified provisioning service further includes: a user account and authentication service coupled to the unified provisioning user interface application ( login is required for user to access services (Yang,[0208])), and a plan configuration coupled to the unified provisioning user interface application ( PaaS platform providing services to users using interfaces (Yang, [0111])).  

Regarding claim 10, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 1, in addition, Yang discloses wherein the cloud platform provisioning framework provides lifecycle management of the combined service for the consumer  (cycle of process of dependencies expected lime of completion (Yang,[0147])).     


Regarding claim 17, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose a non-transitory, computer-readable medium storing instructions, that, when executed by a processor (instructions stored in a memory and executed by a processor  (Yang, [0080])); in addition, claim 17 is substantially similar to claim 1, thus the same rationale applies.      

   Regarding claim 18, claim 18 is substantially similar to claim 3, thus the same rationale applies.    
 
   Regarding claim 19, claim 19 is substantially similar to claim 10, thus the same rationale applies.    

3b. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chatterjee in view of Lawson, in view of Morgan as applied to claims 1-4, 6-8, 10, and  17-19   above, and further view of Bandyopadhyay et al. (hereinafter “Bandyopadhyay”)  (US 2020/0073979 A1).   

Regarding claim 9, Yang, Chatterjee, Lawson, Maximilien, and Morgan disclose the system of claim 1, wherein the consumer to the plurality of multi-tenant cloud applications is performed by exchanging information with service provisioning services ( a customer being able to have multiple subscriptions for the same service using a processing module of  the cloud infrastructure system 100 (Yang,[086])), and a user interface application coupled to the user account and authorization service  ( login is required for user to access services using a user interface (Yang,[0208]; [0100])).     
         Yang in view of Chatterjee , in view of Lawson, and in view of Morgan  do not disclose each service provisioning service including: a SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service. 
        Bandyopadhyay  discloses a SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service (validity rules being used for reusing by software as service based on application (Bandyopadhyay, [0025])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Bandyopadhyay’s teachings with Yang’s teachings, in view of Chatterjee’s teachings, in view of Lawson’s teachings, Maximilien’s teachings, and in view of Morgan’s teaching. One skilled in the art would be motivated to combine them in order to have an authorized user using an application by using a SaaS combined with a validation rules for doing the authorization of the application. 

3c. Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang,  in view of Chatterjee, in view of Lawson,  in view of Bandyopadhyay, and further  and in view of Morgan et al. (hereinafter “Morgan”) (US 2006/0241909 A1). 

Regarding claim 12, Yang discloses a computer-implemented method associated with a cloud computing environment, comprising:

        storing, in a plan configuration data (  a cloud infrastructure system having an online data storage that stored services and customer’s data ( the online data storage storing services and customer’s data is equated to the plan configuration data store) of a unified provisioning service, information representing  a combined service for a plurality of multi-tenant cloud applications ( where multiple subscriptions for the same service using a processing module of  the cloud infrastructure system 100  ( a service handling multiple subscriptions at the same time is equated to multi-tenant cloud application)(Yang,[086]));  receiving at a cloud platform provisioning  framework, an indication of a subscription request for the combined service from a consumer via a Software as a Service ("SaaS") marketplace (a subscription order for a service order by a customer has information indicative of  the desired service  that is a  service provided by a Software as a Service (SaaS) where the desired service is associated with other services that are provided by a system shared by several organizations in a related community, where the order information received by the cloud infrastructure system 100 include information about the subscribed service (Yang, [0067];[0042])); and a user interface application coupled to the user account and authorization service  ( login is required for user to access services using a user interface (Yang,[0208]; [0100])).   

          Yang does not disclose  accessing, responsive to the received indication, a dependent service framework of the unified provisioning service; receiving, at the cloud platform provisioning framework, dependency subscription data from the unified provisioning service.

        Chatterjee discloses accessing, responsive to the received indication, a dependent service framework of the unified provisioning service (the subscription creation is done after a notification of the completion of the subscription order, and the subscription creation  depends also on the completion of the processing of the subscription order accessing a service administration support system (Chatterjee, [0179]-[0180]) where a notification of the processing of the completion of the processing of the subscription order is giving access to creation of the subscription (the processing of the subscription order is equated to dependent service and the service administration service support system is the service unified provisioning service; and the response to the notification is equated to an indication ); receiving, at the cloud platform provisioning framework, dependency subscription data from the unified provisioning service ( receiving customer subscription order from the service administration support system (Chatterjee, [0181] ) the customer subscription order is  equated to the dependency subscription data).  
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chatterjee’s teachings with Yang’s teachings. One skilled in the art would be motivated to combine them in order to have a service depending on another service that starts after a notification is sent to other service stating that the service is  being processed by doing so the other service will start and will follow the service that is being processed.
         Yang in view of Chatterjee  do not disclose based on the dependency subscription data, using parent and dependencies notifiers to subscribe  the consumer to the plurality of multi-tenant cloud applications by exchanging information with service provisioning services.

            Lawson discloses based on the dependency subscription data, using parent and dependencies notifiers to subscribe  the consumer to the plurality of multi-tenant cloud applications by exchanging information with service provisioning services ( using a configuration controller in a cloud computing with a multi-tenant computing platform, notifications of subscriptions of services being done by a machine that calculates subscribed services in an order of dependency graph calculated by the configuration controller ( by calculating the subscribed services based on a dependency graph the services are being arranged based on the subscription dependency;  services in the multi-tenant platform is equated to multitenant applications) (Lawson, claim 11; Fig. 12 and 13)). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Lawson’s teachings with Yang’s teachings in view of Chatterjee’s teachings . One skilled in the art would be motivated to combine them in order to have services  being connected using a graph dependency  where the subscriptions of services are done by using configuration controller that calculated the subscription of services based on the dependency graph by doing the dependent service will be subscribed when the service they depend on is subscribed.    

         Yang in view of Chatterjee  and in view of Lawson do not disclose each service provisioning service including: a SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service. 

         Bandyopadhyay  discloses each service provisioning service including: a SaaS re-use service, a user account and authorization service coupled to the SaaS re-use service (validity rules being used for reusing by software as service based on application (Bandyopadhyay, [0025])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Bandyopadhyay’s teachings with Yang’s teachings, in view of Chatterjee’s teachings, in view of Lawson’s teachings, in view of Morgan’s teaching. One skilled in the art would be motivated to combine them in order to have an authorized user using an application by using a SaaS combined with a validation rules for doing the authorization of the application.  

         Yang in view of Chatterjee,  in view of Lawson, and in view of  Bandyopadhyay do not disclose in a plan configuration data store that uses a convention over configuration approach that stores information as a Domain Specific Language ("DSL").

            Maximilien discloses configuration approach that stores information as a Domain Specific Language ("DSL") (a repository 352 stores application such as Domain Specific Language (DSL) ( where repository 352 is equated to plan configuration data store) (Maximilien [0104]) The Domain Specific Language is disclosed in  paragraph [0112] as an application ).   

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Maximilien’s teachings with Yang’s teachings, in view of Chatterjee’s teachings, in view of Lawson’s, and in view of  teachings Bandyopadhyay’s teachings. One skilled in the art would be motivated to combine them in order to store information such as Domain Specific Language in a repository of a cloud computer network by doing so uploading time for a second network application will be faster because the primary application needed by the secondary application is already stored in the cloud computer storage and time for uploaded it is saved.

               Yang in view of Chatterjee,  in view of Lawson, in view of  Bandyopadhyay, and in view of Maximilien do not disclose using a convention over configuration approach that stores information. 

              Morgan discloses using a convention over configuration approach that stores information (the data storage of a Configuration Management is using common data over configuration (Morgan, [0221])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Morgan’s teachings with Yang’s teachings in view of Chatterjee’s teachings, in view of Lawson’s teachings , in view Bandyopadhyay’s teachings, and in view of Maximilien’s teachings. One skilled in the art would be motivated to combine them in order to use the common data in a configuration management storage over configuration information by doing so the access of the frequently read configuration data will be faster.         

Regarding claim 13,  Yang, Chatterjee, Lawson, Bandyopadhyay, Maximilien, and Morgan disclose the method of claim 12, wherein the subscriptions are associated with applications to be executed in a microservice-based cloud computing environment   ( services disclosed are services that can customized a database cloud service in a cloud service infrastructure (Yang, [0048])).

Regarding claim 14, Yang, Chatterjee, Lawson, Bandyopadhyay, Maximilien, and Morgan disclose the method of claim 12, wherein the received subscription request comprises selection of a combined service tile in the SaaS marketplace by the consumer ( selection of provisioning resource services including a desired service being done using a Software as a Service (SaaS) where the desired service is associated with other services that are provided by a system shared by several organizations in a related community, where the order information received by the cloud infrastructure system 100 include information about the subscribed service (Yang, [0180];[0042])).  

Regarding claim 15, Yang, Chatterjee, Lawson, Bandyopadhyay, and Morgan disclose the method of claim 12, wherein the cloud platform provisioning framework includes a user account and authorization service ( login is required for user to access services (Yang,[0208]; [0100])).  


Conclusion
4. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455